The Sentinel Funds Supplement dated November 16, 2009 to the Statement of Additional Information dated March 31, 2009 Reorganization of Sentinel Government Money Market Fund Effective as of the close of business November 13, 2009, the Sentinel Government Money Market Fund, a series of Sentinel Group Funds, Inc., was reorganized into the U.S. Government Portfolio of the Daily Income Fund, an unaffiliated money market fund managed by Reich & Tang Asset Management, LLC. Current references to the Sentinel Government Money Market Fund in the Statement of Additional Information are no longer applicable.
